Exhibit 10.40

AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Agreement”) is effective as of November 7, 2019 (the “Effective Date”), by and
between Addus HealthCare, Inc., an Illinois corporation (the “Company”), and
David W. Tucker, an individual domiciled in the State of Texas (the
“Executive”). The Company and Executive are hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Company, its parent and its subsidiaries (collectively, the “Addus
HealthCare Group”) provide home care, home health and hospice services.  

WHEREAS, the Parties desire to enter this Agreement to secure the Executive’s
employment, all on the terms and conditions set forth herein;

WHEREAS, by virtue of the Executive’s employment by the Company pursuant to the
terms hereof, the Executive will obtain and become familiar with certain
valuable confidential and proprietary information relating to the Addus
HealthCare Group;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties, intending to be legally bound, agree as follows:

1.

Effectiveness; Term of Employment.

 

(a)

This Agreement shall automatically become effective on the Effective Date.

 

(b)

The Company hereby employs the Executive, and the Executive hereby accepts
employment by the Company, for the period commencing as of the Effective Date
and ending on the first (1st) anniversary of the Effective Date, or on such
earlier date as provided pursuant to the terms and conditions of this Agreement
(the “Initial Employment Term”). At the end of the Initial Employment Term, this
Agreement shall automatically renew for successive one (1) year terms (each, as
may be earlier terminated pursuant to the terms and conditions of this
Agreement, an “Additional Employment Term” and together with the Initial
Employment Term, the “Employment Term”), unless either Party provides notice to
the other of its or his intention not to renew this Agreement at least thirty
(30) days prior to the expiration of the Initial Employment Term or any
Additional Employment Term (a “Non-Renewal”). During the Employment Term, the
Executive shall (i) devote substantially all of his professional time, loyalty,
and efforts to discharge his duties hereunder on a timely basis; (ii) use his
best efforts to loyally and diligently serve the business and affairs of the
Addus HealthCare Group; and (iii) endeavor in all respects to promote, advance
and further the Addus HealthCare Group’s interests in all matters. To the extent
it does not interfere with Executive’s duties hereunder in any material respect,
the Parties agree that this provision should not be construed as limiting
Executive’s right to serve on up to one (1) board of, or otherwise engage in
activities on behalf of, charitable and civic organizations and, upon prior
written approval of the Company, one (1) board of a for profit entity that does
not compete with the business of the Company.

2.

Employment Duties.

During the Employment Term, the Company will employ the Executive as its
Executive Vice President - Chief Development Officer, a senior executive
position that reports directly to the Chief Executive Officer (“CEO”) of the
Company. The Executive’s principal duties and responsibilities shall be to
oversee and direct the operations of the Addus HealthCare Group including the
management and delivery of home care and services and the performance of such
other executive duties and responsibilities as may be assigned to him by the CEO
or the Board of Directors and are consistent with the Executive’s position as
Chief Development Officer of the Company.

3.

Compensation.

 

--------------------------------------------------------------------------------

 

The Company will pay the Executive as follows during the Employment Term:

 

(a)

Base Salary.

The Company shall pay the Executive a base salary at the annual rate of Two
Hundred Ninety Five Thousand Dollars ($295,000), which shall be paid in
accordance with the normal payroll practices of the Company and shall be subject
to applicable withholdings and deductions. Thereafter, the Executive’s base
salary shall be subject to review and adjustment upward by the compensation
committee (the “Compensation Committee”) of the board of directors of Addus
HomeCare Corporation (“Addus HomeCare”) (the “Board of Directors”) on or about
each anniversary of the Effective Date for each year during the Employment Term
(as adjusted from time-to-time, the “Base Salary”).

 

(b)

Bonus.

The Executive, at the discretion of the Compensation Committee, shall be
eligible (but not entitled) to receive an annual bonus as set forth on Exhibit A
hereto. The Compensation Committee, at its sole discretion, may determine the
amount of the annual bonus, if any, to which the Executive may become entitled
based on the quantitative and qualitative factors described on Exhibit A or any
other factors the Compensation Committee may deem appropriate from time to time.
All amounts payable pursuant to this Section 3(b), if any, shall be paid within
no more than thirty (30) days after completion of Addus HomeCare’s audited
financial statements for the most recently completed fiscal year, but in all
events, in the fiscal year following the fiscal year in which the performance
occurred, and shall be subject to applicable withholdings and deductions. Bonus
is not salary and is earned on the day it is paid. To be eligible to receive the
bonus, the Executive must be actively employed and must not have given notice of
termination on or prior to such date, except as expressly provided for in this
Agreement.

 

(c)

Equity Awards.

The Executive shall be eligible to receive equity awards and, as of the
Effective Date, Executive would be issued options to acquire 25,000 unrestricted
shares of Addus common stock and granted 2,500 restricted shares of Addus common
stock (the “Initial Grants”). The Initial Grants vest annually over a four-year
period, subject to the terms and conditions set forth in the Company’s stock
incentive plan and the respective stock agreements.

4.

Expenses.

It is recognized that the Executive, in the performance of his duties hereunder,
may be required to expend sums for travel (e.g., airfare, automobile rental,
etc.), entertainment, and lodging. During the Employment Term, the Company shall
reimburse the Executive for reasonable business expenses incurred by him during
the Employment Term in connection with the performance of his duties hereunder
conditioned upon and subject to the Company’s established policies and
procedures, including written receipt from the Executive of an itemized
accounting in accordance with the Company’s regular business expense
verification practices.

5.

Benefits.

During the Employment Term, the Executive shall be entitled to benefits under
such plans, programs, or arrangements as the Board of Directors may establish or
maintain from time to time for similarly-situated employees, and in accordance
with its policies, which may change at the sole discretion of the Board of
Directors. Benefits as of the Effective Date are:

 

(a)

Four (4) weeks of paid vacation during each year of employment. Subject to the
Company’s established policies and procedures, vacation may be carried over to a
subsequent year of employment, not to exceed eight (8) weeks during any calendar
year of employment.

2

--------------------------------------------------------------------------------

 

 

(b)

Five (5) days personal/sick leave per year, with pay. Personal/sick days may be
carried over to a subsequent year of employment, not to exceed ten (10) days
during any calendar year of employment.

 

(c)

Six (6) Company holidays, plus two (2) floating holidays, per year.

 

(d)

Coverage under the health benefit plan provided by the Company to its
executives, which may change, at the sole discretion of the Board of Directors,
from time to time. The Company will cover the Executive and his dependents, if
any, during the Employment Term to the same extent and according to the same
terms as the Company’s other executives are covered.

 

(e)

Life insurance policy with a face amount of up to five (5) times the Base
Salary, provided that the Company shall not be required to spend greater than
three percent (3%) of the Base Salary in purchasing such insurance policy.

 

(f)

Short-term and long-term disability insurance to the same extent and according
to the same terms as the Company’s other similarly-situated executives are
covered, which may change, at the sole discretion of the Board of Directors,
from time to time.

 

(g)

Tuition reimbursement shall be available for courses relevant to the Executive’s
position and taken at an accredited institution, subject to prior approval by
the Chief Executive Officer.

 

(h)

Participation in the Company’s 401(k) plan up to the defined Internal Revenue
Service limit beginning 30 days after the Effective Date or such other date as
required under the plan. The Company will annually match 6% of the Executive’s
annual contribution to such plan during the Employment Term, subject to the
Company’s established policies and procedures.

6.

Termination by the Company.

 

(a)

The Company may terminate the Executive’s employment hereunder at any time for
Reasonable Cause. The term “Reasonable Cause” shall be limited to the following:

(i) A material breach or omission by the Executive of any of his duties or
obligations under this Agreement (except due to Disability, as defined below)
that the Executive shall fail to cure after receipt of written notice of such
breach or omission from the Company’s CEO or Board of Directors, which notice
shall designate a reasonable period of time, if curable at all, of not less than
ten (10) business days within which the breach or omission must be cured to the
reasonable satisfaction of the CEO or the Board of Directors, as applicable, in
order to prevent a termination for Reasonable Cause; provided, however, that the
Executive shall only be permitted the opportunity to cure such breaches or
omissions a total of two times in any twelve (12)-month rolling period;

(ii) Willfully engaging in any action that materially damages, or that may
reasonably be expected to materially damage, the Addus HealthCare Group or the
business or goodwill thereof;

(iii) Breaching the Executive’s fiduciary duty to the Addus HealthCare Group;

(iv) Committing any act involving fraud, misusing or misappropriating money or
other property of the Addus HealthCare Group, committing a felony, using illegal
drugs, misusing or abusing prescriptive or over-the-counter drugs, habitually
using other intoxicants, or chronic absenteeism;

(v) Gross negligence or willful misconduct by the Executive;

(vi) Committing acts constituting gross insubordination, such as, without
limitation, the intentional disregard of any reasonable directive of the CEO or
the Board of Directors; or

3

--------------------------------------------------------------------------------

 

(vii) failing to perform any material duty in a timely and effective manner and
failing to cure any such performance deficiency after receipt of written notice
of the deficiency from the CEO or Board of Directors, which notice shall
designate the reasonable period of time, if curable at all, of not less than ten
(10) days within which the performance deficiency must be cured to the
reasonable satisfaction of the CEO or the Board of Directors, as applicable, in
order to prevent a termination for reasonable cause; provided, however, that the
Executive shall only be permitted the opportunity to cure such performance
deficiencies a total of two times in any twelve (12)-month rolling period.

 

(b)

The Executive’s employment hereunder shall be terminated in the event of his
death, and the Company may terminate the Executive’s employment hereunder if the
Executive suffers a physical or mental disability (a “Disability”) so that the
Executive is or, in the opinion of an independent physician retained by the
Company for purposes of this determination will be, unable to perform his duties
in a manner satisfactory to the Company for a period of ninety (90) days out of
any one hundred eighty (180) consecutive-day period (in which event the
Executive shall be deemed to have suffered a permanent Disability).

 

(c)

The Company may terminate the Executive’s employment hereunder at any time for
any other reason, or for no reason.

 

(d)

Termination of the Executive’s employment for any reason shall terminate the
Employment Term but shall not affect the Executive’s obligations pursuant to
Section 9 hereof, which obligations shall remain in effect for the period
therein provided.

7.

Termination by the Executive.

The Executive may terminate his employment with the Company (a) for Good Reason
(as defined below) or (b) without Good Reason, in each case, upon not less than
thirty (30) days prior written notice to the Company; provided, however, that
after the receipt of such notice, the Company may, in its discretion accelerate
the effective date of such termination at any time by written notice to the
Executive. Termination of the Executive’s employment by the Executive shall
terminate the Employment Term but shall not affect the Executive’s obligations
under Section 9 hereof, which obligations shall remain in effect for the period
therein provided. As used herein, “Good Reason” means (i) any reduction in the
Executive’s Base Salary, (ii) any material reduction to the Executive’s
employment duties and responsibilities, (iii) any material breach by the Company
of any material term of this Agreement, other than a breach which is remedied by
the Company within 10 days after receipt of written notice given by the
Executive, (iv) a change in the Executive’s direct reporting duty to a person
other than the CEO of the Company or the Board of Directors; or (v) the
relocation of the Executive’s principal office to a location more than fifty
(50) miles from Frisco, Texas.  

8.

Rights and Obligations Upon Termination.

 

(a)

If the Executive’s employment is terminated by the Company pursuant to
Section 6(a) or 6(b) hereof or by the Executive pursuant to Section 7(b) hereof,
the Executive or his estate shall have no further rights against the Addus
HealthCare Group hereunder, except for the right to receive, with respect to the
period prior to the effective date of termination:

(i) Any unpaid Base Salary under Section 3(a) hereof for any period prior to the
effective date of termination;

(ii) Any accrued but unpaid benefits under Section 5 hereof for any period prior
to the effective date of termination; and

(iii) In the case of termination pursuant to Section 6(b), eligibility for life
or disability insurance benefits described in Sections 5(e) or (f), as
applicable.

Such payments shall be made to the Executive whether or not the Company chooses
to utilize the services of the Executive for the required notice period
specified in Section 7.

4

--------------------------------------------------------------------------------

 

 

(b)

If the Executive’s employment is terminated pursuant to Section 6(c) hereof or
Section 7(a) hereof, or as a result of Non-Renewal by the Company, the Executive
shall be entitled to, in lieu of any further payments to the Executive for
periods subsequent to the date of termination:

(i) Any unpaid Base Salary under Section 3(a) hereof for any period prior to the
effective date of termination;

(ii) A pro rata portion of the bonus under Section 3(b) hereof based on what
Executive would have been entitled to receive pursuant to the Company’s
then-effective bonus plan had his employment not been terminated, which shall be
payable following the time the Company determines the amount of bonuses payable
to its executives following the end of the year in which termination occurs,
which determination will be based on the actual performance of the Company;

(iii) Any accrued but unpaid benefits under Section 5 hereof for any period
prior to the effective date of termination, in accordance with the terms of the
applicable plan or arrangement;

(iv) Conditioned upon the Executive’s strict compliance with the post-employment
restrictions described in Section 9 below and subject to applicable withholdings
and deductions, severance pay (“Base Severance Pay”) in an amount equal to the
Executive’s Base Cash Compensation (as defined below) to be paid in equal
installments on the Company’s regular pay dates over the twelve (12) month
period following termination of the Executive’s employment (subject to
applicable withholdings and deductions), plus after-tax cash payments equal to
the difference between the premiums for COBRA continuation coverage that would
be available to Executive and the amount of premiums paid by similarly-situated
active employees of the Company under the Company’s health, dental, and/or
vision insurance plans (calculated as of the first calendar month following
Executive’s termination and then multiplied by 12 months), for a period of one
(1) year following the Executive’s date of termination of employment, to be paid
in equal installments on the Company’s regular pay dates (subject to applicable
tax withholdings and deductions).

For purposes of this Agreement, “Base Cash Compensation” shall mean the highest
annual Base Salary in effect for the Executive.

 

(c)

Notwithstanding anything to the contrary set forth herein, if the Executive’s
employment is terminated by the Company pursuant to Section 6(c) or by the
Executive pursuant to Section 7(a) or as a result of Non-Renewal by the Company,
in each case within six (6) months prior to, or one (1) year following, a Change
in Control (as defined below), the Executive shall be entitled to, in lieu of
the payments to be made pursuant to Section 8(b)(iv), (A) an amount equal to
twenty four (24) months of the Executive’s Annual Cash Compensation (as defined
below) (subject to applicable withholdings and deductions), less any payment
already received pursuant to Section 8(b)(iv) (“Change of Control Severance Pay”
and, together with Base Severance Pay, “Severance Pay”), which shall be payable
in accordance with the normal payroll practices of the Company in equal
installments on the Company’s regular pay dates over the twelve (12) month
period following termination of the Executive’s employment, (B) any unpaid bonus
for a completed performance period that the Executive would have earned had he
remained employed through date of payment, as determined by the Company and paid
at the same time bonuses are paid to other senior executives based upon the
actual performance of the Company, and (C) the Executive shall be eligible to
receive after-tax cash payments equal to the difference between the premiums for
COBRA continuation coverage that would be available to Executive and the amount
of premiums paid by similarly-situated active employees of the Company under the
Company’s health, dental and/or vision insurance plans (calculated as of the
first calendar month following Executive’s termination and then multiplied by 24
months), payable in equal installments on the Company’s regular pay dates
(subject to applicable tax withholdings and deductions) until one (1) year
following the termination of the Executive’s employment. As used herein, a
“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of Addus HomeCare, or a
corporation owned

5

--------------------------------------------------------------------------------

 

 

directly or indirectly by the stockholders of Addus HomeCare in substantially
the same proportions as their ownership of stock of Addus HomeCare, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Addus HomeCare representing more than 50% of the
total voting power represented by Addus HomeCare’s then outstanding securities
that vote generally in the election of directors (referred to herein as “Voting
Securities”); or (ii) after the date of this Agreement, the stockholders of
Addus HomeCare approve (x) a merger or consolidation of Addus HomeCare with any
other corporation, other than a merger or consolidation that would result in the
Voting Securities of Addus HomeCare outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) more than 50% of the total
voting power represented by the Voting Securities of Addus HomeCare or such
surviving entity outstanding immediately after such merger or consolidation, or
(y) a plan of complete liquidation of Addus HomeCare or an agreement for the
sale or disposition by Addus HomeCare of (in one transaction or a series of
transactions) all or substantially all of Addus HomeCare’s assets.

For purposes of this Agreement, “Annual Cash Compensation” shall mean the sum of
(a) the highest annual Base Salary in effect for the Executive and (b) the
greater of (i) the Executive’s bonus for the most recently-completed year
(excluding any special bonuses awarded for performance after the conclusion of
the performance period), if any, or (ii) the annualized amount of the
Executive’s target bonus for the then current year.

 

(d)

The Executive acknowledges and agrees that the Company’s obligations to make
payments pursuant to Sections 8(b)(iv) and 8(c) above are expressly conditioned
on the Executive timely executing, delivering and not revoking a customary
general release in form and substance satisfactory to the Company within the
period that is sixty (60) days following the date of the Executive’s termination
of employment or service with the Company. To the extent that such sixty
(60) day period spans two (2) calendar years, no payment of any severance amount
or benefit that is (i) considered to be nonqualified deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively,
“Code §409A”) and (ii) conditioned upon the release, shall be made before the
first day of the second calendar year, regardless of when the release is
actually executed and returned to the Company.

9.

Covenants of the Executive.

 

(a)

No Conflicts.

The Executive represents and warrants that he is not personally subject to any
agreement, order, or decree that restricts his acceptance of this Agreement and
performance of his duties with the Company hereunder.

6

--------------------------------------------------------------------------------

 

 

(b)

Non-Competition; Non-Solicitation.

During the Employment Term and during the Restrictive Period (as defined below),
the Executive shall not, without the prior written consent of the Company,
directly or indirectly, in any capacity whatsoever, either on his own behalf or
on behalf of any other person or entity whom he may manage, control, participate
in, consult with, render services for, or be employed by or associated with,
compete with the Business (as defined below) in any of the following described
manners:

(i) Engage in, assist, or have any interest in, as principal, consultant,
advisor, agent, financier, or employee, any business entity that is, or that is
about to become engaged in, providing goods or services in competition with the
Addus HealthCare Group within a geographic radius of fifty (50) miles from any
Addus HealthCare Group branch office;

(ii) Solicit or accept any business (or help any other person solicit or accept
any business) from any person or entity that on the Effective Date is a customer
of the Addus HealthCare Group, or during the Employment Term becomes a customer
of the Addus HealthCare Group, other than a customer that does not engage in the
Business;

(iii) Induce or attempt to induce any employee of the Addus HealthCare Group to
terminate such employee’s relationship with the Addus HealthCare Group or in any
way interfere with the relationship between the Addus HealthCare Group and any
employee thereof; or

(iv) Induce or attempt to induce any customer, referral source, supplier,
vendor, licensee, or other business relation of the Addus HealthCare Group to
cease doing business with the Addus HealthCare Group, or in any way interfere
with the relationship between any such customer, referral source, supplier,
vendor, licensee, or business relation, on the one hand, and the Addus
HealthCare Group, on the other hand.

For purposes hereof, the term “Business” means the business of providing home
care services of the type and nature that the Addus HealthCare Group performs
and/or any other business activity in which the Addus HealthCare Group performs
or program or service under active development proposed to be performed and/or
any other business activity in which the Addus HealthCare Group becomes engaged
in on or after the date hereof while the Executive is employed by the Company.

For purposes hereof, the term “Restrictive Period” means the period beginning on
the date on which the Executive’s employment is terminated by the Company or the
Executive for any reason and ending on the first anniversary of such date;
provided, however, if the Executive is eligible for the compensation described
in Section 8(c), “Restrictive Period” shall mean the period beginning on the
date on which the Executive’s employment is terminated by the Company or the
Executive for any reason and ending on the second anniversary of such date

Notwithstanding the foregoing provisions, nothing herein shall prohibit the
Executive from owning one percent (1%) or less of any securities of an Addus
HealthCare Group competitor, if such securities are listed on a nationally
recognized securities exchange or traded over-the-counter. If, at the time of
enforcement of this Section 9(b), a court holds that the restrictions stated
herein are unreasonable under the circumstances then existing, the Parties agree
that the maximum period, scope or geographic area reasonable under such
circumstances shall be substituted for the stated period, scope or area
determined to be reasonable under the circumstances by such court.

 

(c)

Non-Disclosure.

The Executive recognizes and acknowledges that he will have access to certain
confidential and proprietary information of Addus HealthCare Group, including,
but not limited to, Trade Secrets (as defined below) and other proprietary
commercial information, and that such information constitutes valuable, special,
and unique property of Addus HealthCare Group. The Executive agrees that he

7

--------------------------------------------------------------------------------

 

will not, for any reason or purpose whatsoever, except in the performance of his
duties hereunder, or as required by law, disclose any of such confidential
information to any person, entity, or governmental authority without express
authorization of the Company. This restriction shall not, however, prohibit the
Executive from communicating with any Government Agency or otherwise
participating in any investigation or proceeding that may be conducted by any
Government Agency, including providing Company documents or other information,
without consent of the Company. The Executive further agrees that he shall not,
at any time during the Employment Term or thereafter, without the express prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, either on his own behalf or on behalf of any other person or entity
that he manages, controls, participates in, consults with, renders services for,
or is employed by or associated with, disclose or use, except when necessary to
further the interests of the Business, any Trade Secret of the Addus HealthCare
Group, whether such Trade Secret is in the Executive’s memory or embodied in
writing or other physical form. For purposes of this Agreement, “Trade Secret”
means any information, not generally known to, and not readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use and is the subject of efforts to maintain its secrecy that are reasonable
under the circumstances, including, but not limited to, (i) trade secrets;
(ii) information concerning the business or affairs of the Addus HealthCare
Group, including its products or services, fees, costs, and pricing structures,
charts, manuals and documentation, databases, accounting and business models,
designs, analyses, drawings, photographs and reports, computer software,
copyrightable works, inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, sales records, and other proprietary commercial information;
(iii) information concerning actual and prospective clients and customers of the
Addus HealthCare Group, including client and customer lists and other
compilations; and (iv) information concerning employees, contractors, and
vendors of the Addus HealthCare Group, including personal information and
information concerning the compensation or other terms of employment of such
individuals. “Trade Secret,” however, shall not include general “know-how”
information acquired by the Executive during the course of his employment that
could have been obtained by him from public sources without the expenditure of
significant time, effort, and expense. Notwithstanding anything in this

8

--------------------------------------------------------------------------------

 

Section 9(c) to the contrary, nothing herein shall prohibit Executive from
making a good-faith, truthful report to a government agency with oversight
responsibility of the Company.

 

(d)

Covenant Regarding Confidential and Proprietary Information.

The Executive will promptly disclose in writing to the Company each improvement,
discovery, idea, invention, and each proposed publication of any kind
whatsoever, relating to the Business made or conceived by the Executive either
alone or in conjunction with others while employed hereunder if such
improvement, discovery, idea, invention, or publication results from or was
suggested by such employment (whether or not patentable and whether or not made
or conceived at the request of or upon the suggestion of the Company, and
whether or not during his usual hours of work, whether in or about the premises
of the Addus HealthCare Group and whether prior or subsequent to the execution
hereof). The Executive will not disclose any such improvement, discovery, idea,
invention or publication to any person, entity, or governmental authority,
except to the Company. Each such improvement, discovery, idea, invention, and
publication shall be the sole and exclusive property of, and is hereby assigned
by the Executive to, the Company, and at the request of the Company, the
Executive will assist and cooperate with the Company and any person or entity
from time to time designated by the Company to obtain for the Company or its
designee the grant of any letters patent in the United States of America and/or
such other country or countries as may be designated by the Company, covering
any such improvement, discovery, idea, invention, or publication and will in
connection therewith execute such applications, statements, assignments, or
other documents, furnish such information and data, and take all such other
action (including, without limitation, the giving of testimony) as the Company
may from time to time reasonably request. The foregoing provisions of this
Section 9(d) shall not apply to any improvement, discovery, idea, invention, or
publication for which no equipment, supplies, facilities, or confidential and
proprietary information of Addus HealthCare Group was used and that was
developed entirely on the Executive’s own time, unless (x) the improvement,
discovery, idea, invention, or publication relates to the Business or the actual
or demonstrably anticipated research or development of the Business, or (y) the
improvement, discovery, idea, invention, or publication results from any work
performed by the Executive for the Addus HealthCare Group.

 

(e)

Non-Disparagement.

The Executive agrees that, during the Employment Term and the Restrictive
Period, he will not make any statement, either in writing or orally, that is
communicated publicly or is reasonably likely to be communicated publicly and
that is reasonably likely to disparage or otherwise harm the business or
reputation of the Addus HealthCare Group, or the reputation of any of its
current or former directors, officers, employees, or stockholders.

 

(f)

Return of Documents and Other Property.

Upon termination of employment, the Executive shall return all originals and
copies of books, records, documents, customer lists, sales materials, tapes,
keys, credit cards and other tangible property of Addus HealthCare Group within
the Executive’s possession or under his control.

 

(g)

Remedies for Breach.

In the event of a breach or threat of a breach of the provisions of this
Section 9, the Executive hereby acknowledges that such breach or threat of a
breach will cause the Company to suffer irreparable harm and that the Company
shall be entitled to an injunction restraining the Executive from breaching such
provisions. The foregoing shall not, however, be construed as prohibiting the
Company from having available to it any other remedy, either at law or in
equity, for such breach or threatened breach, including, but not limited to, the
immediate cessation of employment and any remaining Severance Pay and benefits
pursuant to Section 8, the recovery of damages from the Executive, and the
notification of any employer or prospective employer of the Executive as to the
limitations and restrictions contained in this Agreement (without limiting or
affecting the

9

--------------------------------------------------------------------------------

 

Executive’s obligations under the other paragraphs of this Section 9). In
addition, the Executive also expressly acknowledges and agrees that, in addition
to the foregoing rights and remedies, the Executive shall reimburse the Company
for all attorneys’ fees, costs, and expenses incurred by Company to enforce the
provisions of this Section 9.

 

(h)

Acknowledgement.

The Executive acknowledges that he will be directly and materially involved as a
senior executive in all important policy and operational decisions of Addus
HealthCare Group. The Executive further acknowledges that the scope of the
foregoing restrictions has been specifically bargained between the Company and
the Executive, each being fully informed of all relevant facts. Accordingly, the
Executive acknowledges that the foregoing restrictions of this Section 9 are
fair and reasonable, are minimally necessary to protect Addus HealthCare Group,
its stockholders, and the public from the unfair competition of the Executive
who, as a result of his employment with the Company, will have had access to the
most confidential and important information of Addus HealthCare Group, its
Business, and future plans. The Executive furthermore acknowledges that no
unreasonable harm or injury will be suffered by him from enforcement of the
covenants contained herein and that he will be able to earn a reasonable
livelihood following termination of his employment notwithstanding enforcement
of the covenants contained herein.

 

(i)

Right of Set Off.

In the event of a breach by the Executive of the provisions of this Agreement,
the Company is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, and after ten (10) days prior written notice to
the Executive, to set-off and apply any and all amounts at any time held by the
Company on behalf of the Executive and all indebtedness at any time owing by the
Addus HealthCare Group to the Executive against any and all of the obligations
of the Executive now or hereafter existing, to the extent such set-off would not
result in a penalty under Code §409A with regard to amounts that are deemed
deferred compensation under Code §409A.

10.

Prior Agreement.

This Agreement contains the entire understanding of the Parties with respect to
the matters set forth herein. Each Party acknowledges that there are no
warranties, representations, promises, covenants, or understandings of any kind
except those that are expressly set forth in this Agreement. This Agreement
supersedes and is in lieu of any and all other agreements between the Executive
and the Company or its predecessor or any subsidiary, and any and all such
employment agreements or arrangements are hereby terminated and deemed of no
further force or effect.

11.

Assignment.

Neither this Agreement, nor any rights or duties of the Executive hereunder
shall be assignable by the Executive, and any such purported assignment by him
shall be void. The Company may assign all or any of its rights hereunder.

10

--------------------------------------------------------------------------------

 

12.

Notices.

Unless specified in this Agreement, all notices and other communications
hereunder shall be in writing and shall be deemed given upon receipt or refusal
thereof if delivered personally, sent by overnight courier service, mailed by
registered or certified mail (return receipt requested), postage prepaid, or
emailed to the other Party’s email address on the Company’s computer network
(except that email shall not be deemed given upon refusal thereof). Notice to
each Party, if mailed or sent by overnight courier service, shall be to the
following addresses:

 

(a)

If to the Executive, to:

 

David W. Tucker

7908 Fair Oaks Avenue

 

Dallas, TX  75038

 

 

(b)

If to the Company, to:

Addus HealthCare, Inc.

6801 Gaylord Parkway

Suite 110

Frisco, TX 75034

Attention: CEO

 

With a copy, which shall not constitute notice, to:

 

Bass Berry & Sims PLC

150 Third Avenue South

Suite 2800

Nashville, TN 37201

Attention: David Cox, Esq.

Telephone: (615) 742-6299

Facsimile: (615) 742-2864

E-mail: dcox@bassberry.com

Any Party may change its address for notice by giving all other Parties notice
of such change pursuant to this Section 12.

13.

Amendment.

This Agreement may not be changed, modified, or amended except in writing signed
by both Parties to this Agreement.

14.

Waiver of Breach.

The waiver by either Party of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
Party.

11

--------------------------------------------------------------------------------

 

15.

Invalidity of Any Provision.

The provisions of this Agreement are severable, it being the intention of the
parties hereto that should any provision hereof be invalid or unenforceable,
such invalidity or enforceability of any provisions shall not affect the
remaining provisions hereof, but the same shall remain in full force and effect
as if such invalid or unenforceable provision or provisions were omitted.

16.

409A Compliance.

This Agreement is intended to comply with or be exempt from Code §409A, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with or exempt from Code §409A. Notwithstanding
any other provision to the contrary, a termination of employment with the
Company shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in §409A) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Code §409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this agreement, references to a
“separation,” “termination,” “termination of employment or like terms shall mean
“separation from service.” If the Executive is a specified employee within the
meaning of that term under Code §409A, then with regard to any payment that is
considered non-qualified deferred compensation under Code §409A and payable on
account of a separation from service, such payment shall be made on the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such separation from service, and (ii) the date of the
Executive’s death (the “Delay Period”) to the extent required under Code §409A.
Upon the expiration of the Delay Period, all payments delayed shall be paid to
the Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided for in accordance with the normal payment dates
specified herein. To the extent any reimbursements or in-kind benefits under
this Agreement constitute non-qualified deferred compensation for purposes of
Code §409A, (i) all such expenses or other reimbursements under this Agreement
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive, (ii) any
right to such reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code §409A, the Executive’s
right to receive any installment payment pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. In no
event shall any payment under this Agreement that constitutes non-qualified
deferred compensation for purposes of Code §409A be subject to offset,
counterclaim, or recoupment by any other amount unless otherwise permitted by
Code §409A.

17.

Governing Law.

This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with the laws of the State of Texas as applied to agreements entirely
entered into and performed in Texas by Texas residents exclusive of the conflict
of laws provisions of any other state.

12

--------------------------------------------------------------------------------

 

18.

Survival.

Obligations under this Agreement which by their nature would continue beyond the
termination of this Agreement, including without limitation Sections 8 and 9,
shall survive termination of this Agreement for any reason.

19.

Arbitration.

Except as set forth below, any controversy or claim arising out of or relating
to this Agreement (including, without limitation, as to arbitrability and any
disputes with respect to the Executive’s employment with the Company or the
termination of such employment), or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date of filing of the arbitration
administered by a person authorized to practice law in the State of Texas and
mutually selected by the Company and the Executive (the “Arbitrator”). If the
Company and the Executive are unable to agree upon the Arbitrator within fifteen
(15) days, they shall each select an arbitrator within fifteen (15) days, and
the arbitrators selected by the Company and the Executive shall appoint a third
arbitrator to act as the Arbitrator within fifteen (15) days (at which point the
Arbitrator alone shall judge the controversy or claim). The arbitration hearing
shall commence within ninety (90) calendar days after the Arbitrator is
selected, unless the Company and the Executive mutually agree to extend this
time period. The arbitration shall take place in Dallas, Texas. The Arbitrator
will have full power to give directions and make such orders as the Arbitrator
deems just. Nonetheless, the Arbitrator explicitly shall not have the authority,
power, or right to alter, change, amend, modify, add, or subtract from any
provision of this Agreement except pursuant to Section 15. The Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based within thirty (30) days
after the conclusion of the arbitration hearing. The agreement to arbitrate will
be specifically enforceable. The award rendered by the Arbitrator shall be final
and binding (absent fraud or manifest error), and any arbitration award may be
enforced by judgment entered in any court of competent jurisdiction. The Company
and the Executive shall each pay one-half (1/2) of the fees of the Arbitrator.
Notwithstanding anything set forth above to the contrary, in the event that the
Company seeks injunctive relief and/or specific performance to remedy a breach,
evasion, violation or threatened violation of this Agreement, the Executive
irrevocably waives his right, if any, to have any such dispute decided by
arbitration or in any jurisdiction or venue other than a state or federal court
in the State of Texas. For any such action, the Executive further irrevocably
consents to the personal jurisdiction of the state and federal courts in the
State of Texas.

20.

WAIVER OF JURY TRIAL.

NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION 20 HAVE
BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS SECTION 20
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

ADDUS HEALTHCARE, INC.

 

By:

/s/ R. DIRK ALLISON

Name:

R. Dirk Allison

Title:

President and Chief Executive Officer

 

 

/s/ DAVID W. TUCKER

David W. Tucker

 

 

 

Signature Page to Tucker Employment Agreement

--------------------------------------------------------------------------------

 

Exhibit A
Bonus

The Executive is eligible to receive a bonus with a target amount of 75% of the
Executive’s annual Base Salary during the applicable calendar year (pro-rated
for any partial year, including, without limitation, the 2019 calendar year,
during which Executive’s bonus will be pro-rated based on 10 months of
employment at the Senior Vice President level and 2 months of employment as
Chief Development Officer), based on the Company’s evaluation of the Executive’s
performance compared to established Company and/or individual objectives, in
each case, at the discretion of the Compensation Committee of the Board of
Directors. The Compensation Committee shall review and establish the objectives
and threshold, target and maximum levels with respect to such objectives
annually.

 

 